Citation Nr: 1717089	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16-19 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected arthritis of the lumbar spine and bilateral sacroiliac joints (back disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1951 until July 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2016 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence shows that the Veteran's back disability is productive of a combined range of motion of the thoracolumbar spine of less than 120 degrees; the preponderance of the evidence shows that even considering the Veteran's pain and corresponding functional impairment his back disability is not manifested by disability analogous to limitation of flexion to 30 degrees or evidence of bedrest prescribed by a physician.


CONCLUSION OF LAW

The criteria for a 20 percent rating for back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5235-43 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to a higher rating for his back disability due to his pain and corresponding functional impairment.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's back disability is currently rated as 10 percent disabling under Diagnostic Code 5242.  The diagnostic code assigned to the Veteran's thoracolumbar spine disability utilizes the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula").  In pertinent part, the General Rating Formula provides for a 10 percent disability rating assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016). 

A higher 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

Inn March 2016, the Veteran was afforded a VA examination.  The Veteran did not report any flare-ups.  Upon physical examination, there was no localized tenderness or pain to palpation of joints or soft tissue.  The examiner noted abnormal range of motion with forward flexion 80 degrees, extension 5 degrees, right lateral flexion 5 degrees, left lateral flexion 5 degrees, right lateral rotation 10 degrees and left lateral rotation 10 degrees.  However, the examiner stated that for the Veteran, this range of motion was normal because the Veteran had a history of falls and was very afraid of falling.  The examiner noted functional loss with difficulty bending, moving, walking, sitting and kneeling.  There was no guarding or muscle spasm of the thoracolumbar spine, no muscle atrophy, and no ankylosis.   Repetitive motion testing revealed no additional limitation of motion.

In addition, records of the Veteran's treatment for his back disability include findings and conclusions consistent with those noted above.

Based on the above findings, the Board finds that his combined range of motion is less than 120 degrees and thus entitlement to a 20 percent rating is warranted.  Because the objective findings show that, even when considering his pain and corresponding functional impairment, including during flare-ups, does not more closely approximate limitation of flexion to 30 degrees.  As such, the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent.

The Board notes that the Veteran has not been diagnosed with intervertebral disc syndrome. In any event, there is no medical evidence showing that during the course of the claim, the Veteran has suffered from incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician having a total duration of at least two weeks.  Accordingly, the provisions of Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes are not for application.  38 C.F.R. § 4.71a.

Finally, the Veteran is retired and does not report that he is unable to work due to his back disability.  As such, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is not shown.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 20 percent rating for back disability is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


